Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
1.	The amendment filed on 10/18/2021 has been made of record and entered.  Claims 1, 4, 6, & 8 have been amended.  Claim 3 has been canceled.
	Claims 1-2 & 4-16 are currently pending in this application.

Status of Withdrawn Claim(s)
2.	Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/16/2021.

Claim Rejections - 35 USC § 102(a)(2)/103
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	Claim(s) 1-2 & 4-8 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kodakari et al. (US 10,494,317 B2).
	Kodakari et al. ‘317 discloses an alkylaromatic compound dehydrogenation catalyst, comprising iron (Fe), potassium (K), and cerium (Ce), and at least one rare earth element other than cerium, wherein the rare earth element is selected from the group consisting of yttrium (Y), dysprosium (Dy) and mixture thereof, wherein iron is in an amount of 30 to 90% by weight, calculated as Fe2O3, potassium is in an amount of 1 to 50% by weight, calculated as K2O, and cerium is in an amount of 1 to 50% by weight, calculated as CeO2 and the rare earth element is in amount of 0.01 to 1% by weight, calculated as an oxide of the rare earth, relative to 100% by weight of the total amount of the catalyst (See col. 22- col. 23, claim 1).  The catalyst further comprising a noble metal in an amount of 0.1 to 200 ppm by weight, wherein the noble metal is selected from the group consisting of ruthenium, osmium, iridium, rhodium, platinum, palladium, silver and gold (See col. 24, claim 16).  See also entire reference for further details.
	The reference appears to teach the claimed dehydrogenation catalyst comprising the claimed metal components (iron, promoter (potassium, cerium), and a platinum group metal (rhodium)).  The claimed metal contents are met by the reference since they are falling well within the disclosed ranges.
	The limitation on “wherein the dehydrogenation catalyst is operative to convert ethylbenzene to styrene at a temperature of 570oC or lower and a steam to oil ratio which is no greater than 0.8:1 (as recited in the instant claim 1) is noted.  While the reference teaches the reaction temperature and steam to oil ratio different from what being claimed, Examiner considered this limitation in the instant claim 1 does not make the claimed dehydrogenation catalyst differ from the catalyst of the applied 
	
Claim Rejections - 35 USC § 102(a)(1)/103
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-2 & 4-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rokicki et al. (US 6,756,339 B1).
	Rokicki et al. ‘339 discloses a nonoxidative dehydrogenation catalyst comprising about 30 to 90 weight percent of an iron compound calculated as Fe2O3, about 1 to about 50 weight percent of an alkali metal source calculated as an alkali metal oxide, about 0.1 to about 50 weight percent of a copper compound calculated as CuO, about 10 to about 60 weight percent of a cerium compound, calculated as 2O3, and about 0.1 ppm to about 1000 ppm of a noble metal source selected from the group consisting of elemental noble metals, compounds containing noble metals and combinations thereof, wherein all weight percents are based on the total weight of the catalyst (See col. 10, claim 1).  The iron compound comprises iron oxide (See col. 10, claim 2).  The alkali metal source comprises a potassium compound (See col. 10, claim 4).  The alkali metal source comprises potassium carbonate (See col. 10, claim 5).  The noble metal is selected from the group consisting of metals including rhodium (See col. 10-12, claims 7-8, 17-18, & 24-25).  See entire reference for further details.
	The reference appears to teach the claimed dehydrogenation catalyst comprising the claimed metal components (iron, promoter (potassium, cerium), and a platinum group metal (rhodium)).  The claimed metal contents are met by the reference since they are falling well within the disclosed ranges.
	The limitation on “wherein the dehydrogenation catalyst is operative to convert ethylbenzene to styrene at a temperature of 570oC or lower and a steam to oil ratio which is no greater than 0.8:1 (as recited in the instant claim 1) is noted.  While the reference teaches the reaction temperature and steam to oil ratio different from what being claimed, Examiner considered this limitation in the instant claim 1 does not make the claimed dehydrogenation catalyst differ from the catalyst of the applied reference since both the reference and the instant claim disclose the same dehydrogenation catalyst comprising the same catalytic components and promoter, and in the same amounts.  In other words, there is no other limitation in the instant claims that would distinguish the claimed dehydrogenation catalyst, in terms of catalytic structure and properties, from the disclosed catalyst.   Furthermore, this limitation is regarded as intended use recitation, which is not a characteristic of the claimed dehydrogenation catalyst but the catalytic results or performance of the claimed dehydrogenation catalyst when it is used.


Response to Applicants’ Arguments
5.	The remarks filed on 10/18/2021 have been fully reviewed and considered, and the arguments are not deemed persuasive in view of the new ground of rejection(s) and/or objection(s) above.

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
7.	Claims 1-2 & 4-16 are pending.  Claims 1-2 & 4-8 are rejected.  Claims 9-16 remain withdrawn due to nonelected (distinct) invention(s).  No claims are allowed.

Contacts
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman, can be reached at 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
November 04, 2021